Title: To Thomas Jefferson from Robert W. Cosbrough, 2 July 1803
From: Cosbrough, R. W.
To: Jefferson, Thomas


          
            Sir— 
            Geo. Town 2d. July 1803.
          
          I am compell’d from dire necessity once more to beg your interference with the heads of Departments for any situation, however subordinate, as Clerk—I had the honor of relating to you, some time back, my distress’d state, and mentioned my intimacy, with the Hon. DeWitt Clinton & family &c; You advis’d me to apply to Mr. Galatin, which I did, but he told me there was no Vacancy at present—I am now reduced to that state, that I have not a shilling, nor know I whither to turn me—Mr. Mc.Laughlin has my Gold Watch which cost me forty four Guenias & Aparel to the Amt. of sixteen Gueneas, but I owe him $250—Having enjoy’d the sweets of plenty for years, such a reversal of Fortune, bears hard upon me, & unless I can obtain Employment, I must starve—In the humble hope of experiencing your Protection I remain
          Sir With all possible respect Your Obt Servt.—
          
            R. W. Cosbrough
          
        